IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SAMUEL BROWN III, NATURAL               : No. 66 MAL 2016
PERSON, AND AS JOINT TENANT             :
TRUSTEE WITH THE RIGHT OF               :
SURVIVORSHIP,                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA            :
DEPARTMENT OF REVENUE BUREAU            :
OF INDIVIDUAL TAXES, MEGAN              :
SWISHER, AND DANIEL P. MEUSER,          :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.